Citation Nr: 0306334	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

(The issues of service connection for PTSD, based on a 
reopened claim, and service connection for hepatitis C will 
be the subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman




INTRODUCTION

The veteran had active military service from February 1966 to 
either February or April 1969 (not verified) and from April 
1969 to April 1972.  The veteran served in the Republic of 
Vietnam from September 1966 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the VA 
RO, which denied the benefits sought on appeal.  

In August 2002, the Board requested additional development, 
which has since been completed.  

As detailed herein below, the Board presently finds that new 
and material evidence has been received to reopen a claim of 
service connection for PTSD.  However, as noted in the 
preceding page, the veteran's reopened claim of service 
connection for PTSD requires development, and will be the 
subject of a future Board decision.  The Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9(a)(2).  When this development is complete, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
codified at 38 C.F.R. § 20.903.  After giving notice, and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.    


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim adjudicated on 
the merits herein, and obtained all relevant and available 
evidence identified by the veteran, all in an effort to 
assist him in substantiating his petition to reopen a claim 
for VA compensation benefits.  

2.  A November 1983 Board decision denied service connection 
for an acquired psychiatric disorder, to include PTSD.  

3.  Evidence received since the November 1983 Board decision 
is probative of the issue at hand as to whether PTSD has been 
diagnosed and is related to military service, and serves to 
reopen the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been received since the 
November 1983 Board decision, which meets the requirements to 
reopen the claim of service connection for post-traumatic 
stress disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.159, 
20.302, 20.1100, 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  They do not apply in the 
instant case as the claim to reopen was filed before August 
2001.  

As to the revised duty to assist and enhanced duty to notify 
provisions of VCAA, the Board notes that in June 2001, the RO 
sent the appellant a supplemental statement of the case 
(SSOC) which explained the provisions of the VCAA.  Moreover, 
the instant decision reopens the veteran's claim and, as 
noted above, further development under the VCAA will be 
undertaken in order to assist the appellant with this case, 
to include obtaining additional records.


II.  New and Material Evidence.

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105.  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  If all three tests are satisfied, 
the claim must be reopened.

New evidence may be found to be material if it provides "a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209 (1999).  

A November 1983 Board decision denied a claim of service 
connection for a psychiatric disorder, including PTSD.  The 
veteran was given notice of this decision at that time, and 
the decision of the Board became final, but for the receipt 
of new and material evidence.  

The evidence of record at the time of the November 1983 final 
Board decision included the veteran's service medical 
records, as well as a post-service VA examination report 
dated in May 1982.  The Board thoroughly discussed the 
service medical records and psychiatric treatment received by 
the veteran in service for nervousness and anxiety, which 
service examiners thought were related to an acute reaction 
to situation stress.  As emphasized in the Board's November 
1983 decision, the basis of the Board's denial of service 
connection for PTSD was that no diagnosis of PTSD was shown 
presently by any evidence of record, particularly, on VA 
examination in May 1982.  This VA examination report noted a 
history of drug abuse and alcoholism, and a diagnosis of 
passive aggressive dependent personality disorder.  

The evidence received at VA since November 1983 is 
significant for a current VA diagnosis of PTSD noted on 
evaluations performed both on January 20th and 22nd, 1999.  
The January 22, 1999 VA psychology consultation included 
several psychological tests, including for combat exposure, 
and a personality inventory and PTSD psychosocial assessment.  
It was noted that on two PTSD-specific questionnaires, the 
veteran's scores were consistent with those of Vietnam combat 
veterans with a diagnosis of PTSD.  Given the current 
diagnosis of PTSD on VA psychiatric assessment and testing, 
these two records constitute new and material evidence so as 
to reopen the claim of service connection for PTSD.  

It is noted that VA treatment records dated from September 
1984 to the present also call into question the basis of the 
above diagnosis of PTSD, and raise several questions as to 
whether the veteran's PTSD diagnosis is based upon service 
stressors or post-service stressors.  See a May 21, 1993 VA 
treatment record.  The VA psychiatric and mental health 
treatment evidence tends to show care for anxiety and 
depression related to chemical dependency, alcoholism 
recovery, family and job difficulties, and life situational 
stresses.  Accordingly, additional development is indicated 
with regard to the reopened claim of service connection for 
PTSD.  

In so finding, the Board notes the veteran's statements that 
his PTSD is due to service.  While the veteran is competent 
to provide evidence of observable symptoms, he is not 
competent to attribute any PTSD symptom to a given cause or 
etiology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
His assertions are not, therefore, probative evidence as to 
whether his PTSD is due to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Accordingly, while the claim of 
service connection for PTSD is reopened, a  grant of the 
reopened claim is not warranted at this time, without the 
completion of additional required development.  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for PTSD, and to this limited extent 
the claim on appeal is granted.  



	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

